DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 12/22/2020 have been entered.
Response to Arguments
Applicant’s arguments, filed 12/22/2020, have been fully considered.  The rejection of claims 70-72 under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendments to the claims.
Applicant traverses the rejections of claims under 35 U.S.C. 103(a).  First, Applicant argues that “Embil is solely directed to flurbiprofen based compositions” wherein “flurbiprofen is a well-known nonsteroidal anti-inflammatory drug (NSAIDs)” (Applicant Arguments, Page 9).  Accordingly, Applicant argues that it would not have been obvious “to replace flurbiprofen with an alternative active agent, let alone the specific antifungal agent ‘clotrimazole’” (Applicant Arguments, Page 10).  As further argued by Applicant, in Embil et al, “the suggested treatment of fungal infections through topical application of flurbiprofen composition is based on its anti-inflammatory activity and not antifungal activity” and, “[t]hus, the aforesaid teachings of Embil cannot be construed as motivation to combine an ‘antifungal’ agent such as clotrimazole with propylene glycol monocaprylate” (Applicant Arguments, Page 11).
The argument is not found persuasive, as it would have been prima facie obvious to further include clotrimazole in the composition of Embil et al (i.e., in addition to flurbiprofen) to provide antifungal compositions exhibiting both anti-inflammatory and antifungal activity, with a prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846 (CCPA 1980).     
Applicant next argues that the claimed “combination is synergistic/advantageous” (Applicant Arguments, Page 11).  Yet, even if it is agreed that the claimed combination provides synergistic results, Applicant is reminded that synergism is not per se unexpected.  As noted by In re Diamond, 360 F. 2d 214 (CCPA 1966), “[w]hat section 103 requires is 'unexpected synergism'” (pg. 216, n.7), and “we attribute no magic status to synergism per se since it may be expected or unexpected” (pg. 218).  In the instant case, it is not surprising that the instantly claimed compositions – comprising clotrimazole, propylene glycol monocaprylate and butylated hydroxytoluene – exhibit synergism.  Indeed, Pedersen (Acta Pharmaceutica Nordica 2(6):367-370, 1989 – Abstract only) teach “[a] synergistic effect of clotrimazole and certain anionic surfactants against a strain of Candida albicans” (Abstract).  Furthermore, as discussed in the basis of the rejection, Andrews (US 5,569,461; of record) demonstrate that “certain propylene glycol mono fatty acid esters, for example propylene glycol monocaprylate… in combination with both acidic chelating agents [wherein suitable acidic chelating agents, also referred to as “synergist” (Column 3, Lines 44) include “butylated hydroxytoluene” (Column 3, Lines 43-49)] and edible saturated fatty acids are surprisingly potent antimicrobial systems” (Column 2, Lines 12-17).
Applicant, however, further argues that “though some combinations such as ketoconazole + propylene glycol monocaprylate, piroctone olamine + propylene glycol monocaprylate, and zinc pyrithione +  propylene glycol monocaprylate appear to by synergistic with an FIC index values 
Lastly, Applicant traverses the rejection of claims on the ground of nonstatutory double patenting.  With regard to the rejection based on 14/783,658, Applicant’s argument is found persuasive and the rejection is withdrawn.  However, the rejection of claims based on US 10,232,047 is MAINTAINED.  Although it is acknowledged that “the specific combination of clotrimazole and propylene glycol monocaprylate as presently claimed is not taught by” the claims of US 10,232,047, it is MAINTAINED that it would have been obvious to utilize clotrimazole as the antifungal in US 10,232,047 (e.g., in place of terbinafine, butenafine, ketoconazole, etc) considering that US 10,232,047 specifically identifies clotrimazole as a usable antifungal (Column 4, Line 60).
For all the foregoing reasons, Applicant’s arguments are not found persuasive, and the rejections of claims are MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1, 69-71, 74-75 and 81 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Embil et al (US 2013/0143831; of record) in view of Su et al (US 4,775,678; of record).
As amended, instant claim 1 is drawn to an antifungal composition (more specifically, a cream or gel (claim 81)) comprising:
(a)	at least one antifungal agent which is clotrimazole (more specifically in an amount of 0.01 to 20% (claim 70));
(b)	at least one fatty acid or ester thereof which is propylene glycol monocaprylate, (more specifically in an amount of 0.01 to 30% (claim 71)); and
(c)	optionally, one or more excipients (more specifically, BHT, as elected by Applicant (claim 69)). 
As thus summarized, the elected invention reads on claims 1, 69-71, 74-75 and 81.
As discussed in the previous Action mailed on 6/23/2020, Embil et al teach compositions, including a topical gel comprising “propylene glycol dipelargonate (DPPG, Gattefosse)” - in an amount of 24% w/w - and “butylated hydroxytoluene (BHT, Eastman)” (Paragraph 0059, Example 1) wherein, alternatively, said compositions can be formulated as a cream (Paragraph 0044) and, in place of DPPG, the composition can comprise “propylene glycol monocaprylate (Capryol 90TM
As such, the composition of Embil et al differs from the instantly claimed formulation in that it does not comprise clotrimazole.
Yet, as further taught by Embil et al, “[a] further use for the compositions herein described… as an anti-microbial, for example, as an anti-fungal” (Paragraph 0053).
And, as taught by Su et al, clotrimazole is a known antifungal (entire document).
As such, it would have been prima facie obvious to further include clotrimazole in the composition of Embil et al.  As stated in MPEP 2144.06, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846 (CCPA 1980).   
Accordingly, instant claims 1, 69-71, 74-75 and 81 are rejected as prima facie obvious.
Claim 72 is MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Embil et al (US 2013/0143831; of record) in view of Su et al (US 4,775,678; of record) as applied to claims 1, 69-71, 74-75 and 81 above, in further view of Andrews (US 5,569,461; of record).
Instant claim 72 is drawn to the composition of claim 1, wherein the excipient is present in an amount of about 45% to 99% by weight.
As discussed above, Embil et al teach compositions comprising butylated hydroxytoluene.  However, as taught by Embil et al, said BHT “may be present in amounts from 0.01 to 5.0 wt. %” (Paragraph 0034).
As stated by MPEP 2144.05, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence see also In re Aller (220 F.2d 454 (CCPA): “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…”  Indeed, as further discussed by the court, “[s]uch experimentation is no more than the application of the expected skill of the [ordinarily skilled artisan] and failure to perform such experiments would, in our opinion, show a want of the expected skill”; see also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005): “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” and “[o]nly if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range” (quoting In re Antonie (559 F.2d 618 (CCPA 1977))).
In the instant case, the concentration of BHT in an anti-microbial pharmaceutical formulation is clearly a result-effective variable as evidenced by Andrews, who teaches related “antimicrobial compositions” (Column 1, Line 6) based on “the discovery that certain propylene glycol mono fatty acid esters, for example propylene glycol monocaprylate… in combination with both acidic chelating agents [wherein suitable acidic chelating agents, also referred to as “synergist” (Column 3, Lines 44) include “butylated hydroxytoluene” (Column 3, Lines 43-49)] and edible saturated fatty acids are surprisingly potent antimicrobial systems” (Column 2, Lines 12-17).  Although Andrews further teach that “[t]he acidic chelating agents are used in amounts of 5% to 20% by weight” (Column 3, Lines 51-53), it is clear that said agent (described as a synergist and providing “surprisingly potent antimicrobial systems”) and the amount thereof entails a result effective parameter.  Accordingly, it would have been customary for an artisan of 
As such, instant claim 72 is also rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 69-72, 74-75 and 81 are MAINTAINED rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,232,047.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘047 patent similarly recites compositions comprising an antifungal (wherein it would have been obvious to substitute clotrimazole in place of said antifungal (Column 4, Line 60) and propylene glycol monocaprylate in the claimed amounts, as well as at least one excipient  in the amount claimed, wherein said excipient is disclosed to include BHT (Column 5, Line 63).

Conclusion
Any new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.